U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No.1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-24985 PACIFICNET INC. (Exact name of registrant in its charter) Delaware 91-2118007 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 23/F, TOWER A, TIMECOURT, NO.6 SHUGUANG XILI, CHAOYANG DISTRICT, BEIJING, CHINA 100028 N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 0086-10-59225000 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESo NO þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ As of August 1, 2007, there were11,984,072 shares of the issuer’s common stock, par value $0.0001 per share, outstanding. EXPLANATORY NOTE: This Quarterly Report on Form 10-Q/A ("Form 10-A") is being filed as Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2007, which was originally filed with the Securities and Exchange Commission ("SEC") on August 21, 2007.We are amending and restating the following specific items in this Amendment No. 1: 1. Part I. Item 1. Financial Statements - to restate the financial statements as of, and for the three and six months ended June 30, 2007, and to restate the balance sheet as of December 31, 2006; 2. Part I. Item II. Management's Discussion And Analysis of Financial Condition and Results of Operations. 3. Part II. Item 6 - to update the officer certifications for this amended filing. PACIFICNET INC. Form10-Q/A for the Quarterly Period Ended June 30, 2007 TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION 4 Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 PARTII. OTHER INFORMATION 36 Item 6. Exhibits 36 Signatures 37 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PACIFICNET INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands of United States dollars, except par values and share numbers) June 30, December 31, 2007 2006 ASSETS Unaudited Restated Audited Restated Current Assets: Cash and cash equivalents $ 4,725 $ 1,900 Restricted cash - pledged bank deposit 237 234 Accounts receivables, net 9,649 8,141 Inventories 391 201 Loan receivable from related parties 2,351 1,706 Loan receivable from third parties 827 128 Marketable equity securities - available for sale 575 558 Loans to employees 3,293 770 Other receivables, net 490 170 Other current assets 2,251 3,233 Total Current Assets 24,789 17,041 Property and equipment, net 6,925 4,711 Investments in affiliated companies and subsidiaries 34 1,257 Intangible assets, net 337 323 Goodwill 6,258 5,601 Other assets 45 471 Net assets held for disposition 2,535 7,522 TOTAL ASSETS $ 40,923 $ 36,926 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Bank line of Credit $ 299 $ 855 Bank loans-current portion 642 576 Capital lease obligations - current portion 100 120 Accounts payable 1,764 1,266 Accrued expenses and other payables 1,921 1,828 Customer deposits 352 352 Loans payable to related party 577 638 Convertible debenture 6,763 8,945 Warrant liability 824 904 Liquidated damages liability 2,697 2,837 Total Current Liabilities 15,939 18,321 Long-term liabilities: Bank loans - non current portion 2,162 1,635 Capital lease obligations - non current portion 83 124 Convertible Debenture- non current portion 4,740 -　 Total long-term liabilities 6,985 1,759 Total liabilities 22,924 20,080 Minority interest in consolidated subsidiaries 3,272 2,869 Commitments and contingencies Stockholders' Equity: Preferred stock, par value $0.0001, Authorized 5,000,000 shares Issued and outstanding - none Common stock, par value $0.0001, Authorized 125,000,000 shares; Issued and outstanding:June 30, 2007: 14,355,041 shares issued, 11,782,072 outstanding December 31, 2006: 14,155,597 issued, 11,538,664 outstanding 1 1 Treasury stock, at cost (2007 Q2: 2,572,969 shares, 2006: 2,616,933 shares) (145 ) (272 ) Additional paid-in capital 67,003 65,757 Cumulative other comprehensive income (loss) (139 ) (42 ) Accumulated deficit (51,509 ) (51,090 ) Less: stock subscription receivable (484 ) (377 ) Total Stockholders' Equity 14,727 13,977 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 40,923 $ 36,926 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 PACIFICNET INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited. In thousands of United States dollars, except earnings per share and share amounts) Three monthperiodsended June 30 Six month periodsended June 30 2007 2006 2007 2006 Unaudited Restated Unaudited Restated Unaudited Restated Unaudited Restated Net Revenues Services $ 4,299 $ 4,300 $ 8,864 $ 8,035 Product sales 4,722 8,914 9,424 11,851 Total Net Revenues 9,021 13,214 18,288 19,886 Cost of revenues Services (2,832 ) (2,909 ) (6,185 ) (5,486 ) Product sales (3,828 ) (8,528 ) (7,203 ) (11,271 ) Total Cost of Revenues (6,660 ) (11,437 ) (13,388 ) (16,757 ) Gross Profit 2,361 1,777 4,900 3,129 Selling, general and administrative expenses (1,798 ) (1,416 ) (3,365 ) (2,496 ) Stock-based compensation expenses - (60 ) - (242 ) Depreciation and amortization (216 ) (129 ) (388 ) (158 ) Total Operating Expenses (2,014 ) (1,605 ) (3,753 ) (2,896 ) INCOME FROM OPERATIONS 347 172 1,147 233 Other Income (Expenses): Interest income (Expenses), net (232 ) (341 ) (432 ) (393 ) Gain in change in fair value of derivatives 20 208 81 208 Sundry income, net 27 48 46 63 Total Other Income (Expenses) (185 ) (85 ) (305 ) (122 ) Income before Income Taxes,Minority Interest and Discontinued Operations 162 86 842 111 Provision for income taxes 22 (13 ) (46 ) (30 ) Share of earnings of associated companies - 52 - 49 Minority interests (340 ) (179 ) (874 ) (265 ) Loss from Continued Operations (156 ) (54 ) (78 ) (135 ) Loss on disposal - - (971 ) - Income from discontinued operations 400 850 630 1,732 Total discontinued operations income ( loss) 400 850 (341 ) 1,732 Net Income (Loss) 244 796 (419 ) 1,597 Other comprehensive income/(loss) Foreign exchange gain (loss) (126 ) - (97 ) (20 ) Net Comprehensive Income (Loss) $ 118 $ 796 $ (516 ) $ 1,577 Basic Earnings (Loss) per share-Continued Operations $ (0.01 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Basic Earnings (Loss) per share-Discontinued Operations $ 0.03 $ 0.08 $ (0.03 ) $ 0.16 Basic Earnings (Loss) per share $ 0.02 $ 0.07 $ (0.04 ) $ 0.15 Diluted Earnings (Loss) per share-Continued Operations $ (0.01 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Diluted Earnings (Loss) per share-Discontinued Operations $ 0.03 $ 0.08 $ (0.03 ) $ 0.16 Diluted Earnings (Loss) per share $ 0.02 $ 0.07 $ (0.04 ) $ 0.15 Weighted average number of shares-Basic 11,703,376 11,001,522 11,742,942 10,918,372 Weighted average number of shares-Diluted 11,979,949 11,001,522 12,019,514 10,918,372 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 PACIFICNET INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited. In thousands of United States dollars) FOR THE SIX MONTH PERIODS ENDED JUNE 30 2007 2006 Unaudited Restated Unaudited Restated Cash Flows from operating activities Net income $ (419 ) $ 1,597 Adjustments to reconcile net income/(loss) to net cash provided by (used in) operating activities: Equity loss of associated companies - (49 ) Provision for allowance for doubtful accounts (691 ) - Minority Interest 874 265 Depreciation and amortization 646 158 Unrealized gain on marketable equity securities - (2 ) Change in fair value of derivatives (81 ) - Changes in current assets and liabilities net of effects from purchase of subsidiaries: Accounts receivable and other current assets (2,043 ) (11,637 ) Inventories (190 ) 42 Accounts payable and other accrued expenses 1,650 1,582 Net cash used in operating activities of continued operations (254 ) (8,044 ) Net cash provided by operating activities of discontinued operations 2,466 1,732 Net cash provided byoperating activities 2,210 (6,312 ) Cash flows from investing activities: Decrease in restricted cash (3 ) 163 Increase in purchase of marketable securities (17 ) (24 ) Acquisition of property and equipment (1,928 ) (3,124 ) Acquisition of subsidiaries and affiliated companies 88 (4 ) Net cash used in investing activities of continued operations (1,860 ) (2,989 ) Net cash provided by investing activities of discontinued operations - - Net cash used in investing activities (1,860 ) (2,989 ) Cash flows from financing activities: Decrease in loan receivables - 3,339 Loan payable to related party (61 ) (2,160 ) Loans receivable from third parties (699 ) - Loans receivable from related party (1,671 ) (189 ) Stock subscription recevables - (13 ) Repayments under bank line of credit (556 ) (170 ) Repayments of amount borrowed under capital lease obligations (61 ) (73 ) (Purchase) sale of treasury shares 127 (124 ) Proceeds from exercise of stock options and warrants - 86 Net proceeds from issuance of convertible debenture 5,685 8,000 Advances under bank loans (192 ) 1,706 Net cash provided by financing activities of continued operations 2,572 10,402 Net cash provided by financing activities of discontinued operations - - Net cash provided by financing activities 2,572 10,402 Effect of exchange rate change on cash and cash equivalents (97 ) - NET INCREASE IN CASH AND CASH EQUIVALENTS 2,825 1,101 CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD 1,900 3,486 CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ 4,725 $ 4,587 CASH PAID FOR: Interest $ 221 $ 87 Income taxes $ - $ 32 NON-CASH INVESTING AND FINANCING ACTIVITIES: Proceed from Option exercised for share receivable $ - $ 35 Property & equipment acquired under banking loan $ 785 $ - Investments in subsidiaries acquired through the issuance of common stock $ - $ 397 The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 PACIFICNET INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Amounts expressed in United States dollars unless otherwise stated) 1.BASIS OF PRESENTATION Description of Operations - PacificNet Inc. (referred to herein as "PacificNet" or the "Company") is a leading provider of gaming technology, e-commerce, and Customer Relationship Management (CRM) in China. Our gaming products are specially designed for the Chinese and Asian gamers, and we focus on integrating localized Chinese and Asian themes and content, advanced graphics, digital sound effects and popular domestic music, with secondary bonus games and jackpots. Our gaming products include: Multi-player Electronic Table Games - Baccarat, Sicbo, Fish-Prawn-Crab, and Roulette machines, server based games (SBG) with multiple client betting stations, slot and bingo machines, video lottery terminals (VLTs), amusement with prices (AWP) machines, gaming cabinet and client/server system designs, online i-gaming software design, and multimedia entertainment kiosks. PacificNet's gaming clients include the leading hotels, casinos, and gaming operators in Macau, Asia, and Europe, and our ecommerce and CRM clients include the leading telecom companies, banks, insurance, travel, marketing and business services companies and telecom consumers in Greater China such as China Telecom, China Mobile, Unicom, PCCW, Hutchison Telecom, Bell24, Motorola, Nokia, SONY, TCL, Huawei, American Express, Citibank, HSBC, Bank of China, Bank of East Asia, DBS, TNT, China and Hong Kong government. PacificNet employs about 1,200 staff in its various subsidiaries throughout China with offices in Hong Kong, Beijing, Shanghai, Shenzhen, Guangzhou, Macau and Zhuhai China, in the USA, and in the Philippines. Consolidated Interim Financial Statements - The consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting consistent in all material respects with those applied in the Company’s Annual Report on Form 10-K, as amended, for the year ended December31, 2006, but do not include all disclosures required by GAAP. You should read these interim consolidated financial statements in conjunction with the audited financial statements, including the notes thereto, and the other information set forth in the Company’s Annual Report on Form 10-K, as amended, for the year ended December31, 2006. The unaudited consolidated financial statements include the accounts of PacificNet Inc. and its subsidiaries and variable interest entities (“VIEs”) for which the Company is the primary beneficiary. All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all material adjustments considered necessary for a fair presentation of the Company’s interim results have been reflected. PacificNet’s 2006 Annual Report on Form 10-K includes certain definitions and a summary of significant accounting policies and should be read in conjunction with this report. The results for interim periods are not necessarily indicative of annualresults. Use of Estimates - The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. Certain prior year amounts have been reclassified to conform to the current year presentation. Reclassification - Certain prior period amounts have been reclassified to conform to the current period presentation. Going Concern As shown in the accompanying consolidated financial statements, the Company incurred accumulated losses of $51.5 million and $51.1 million as of June 30, 2007 and December 31, 2006, respectively. These matters raise substantial doubt about the Company’s ability to continue as a going concern. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company has taken certain restructuring steps to provide the necessary capital to continue its operations. These steps included, but were not limited to: 1) accelerate disposal and spin-off of unprofitable or unfavorable return-on-investment non-gaming operations; 2) focus on execution of the new high potential gaming business initiatives; 3) acquisition of profitable and/or strategic operations through issuance of equity instruments; 4) formation of strategic relationship with key gaming operators in Asia; and 5) issuance and/or restructure of new long-term convertible debentures. 7 On April 30, 2007, the Company entered into a sale and purchase agreement to dispose of its interest in Guangzhou3G for a consideration of US$6 million. The deal was subsequently reopened for renegotiation in November 2007 (See note 12). On May 15 & 20, 2007, the Company entered into various definitive agreements to reduce its equity interests in certain unprofitable subsidiaries to 15%, namely: Linkhead, Clickcom, PacTelso, PacSo and PacPower (See note 12). 2.RECENT PRONOUNCEMENTS In March2007, the Emerging Issues Task Force (“EITF”) reached a consensus on issue number 06-10, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements,” (“EITF 06-10”). EITF 06-10 provides guidance to help companies determine whether a liability for the postretirement benefit associated with a collateral assignment split-dollar life insurance arrangement should be recorded in accordance with either SFAS No.106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions” (if, in substance, a postretirement benefit plan exists), or Accounting Principles Board Opinion No.12 (if the arrangement is, in substance, an individual deferred compensation contract). EITF 06-10 also provides guidance on how a company should recognize and measure the asset in a collateral assignment split-dollar life insurance contract. EITF 06-10 is effective for fiscal years beginning after December15, 2007, though early adoption is permitted. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FAS 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FAS 159 for their second quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FAS 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The Company currently does not have any defined benefit plan and so FAS 158 will not affect the financial statements. In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. 8 3.EARNINGS PER SHARE Basic and diluted earnings or loss per share (EPS) amounts in the financial statements are computed in accordance with SFAS No. 128, "Earnings Per Share." Basic EPS is based on the weighted average number of common shares outstanding. Diluted EPS is based on the weighted average number of common shares outstanding plus dilutive common stock equivalents. Basic EPS is computed by dividing net income/loss available to common stockholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period Diluted EPS is calculated by dividing net earnings by the weighted average number of common shares outstanding and other dilutive securities. Dilutive earnings per share for the period ended June 30, 2007 exclude the potential dilutive effect of 889,456 warrants because their impact would be anti-dilutive based on current market prices. 581,817 convertible debentures are tested by using if-converted method. The result shows when convertible debentures are included in the computation, diluted EPS increases. According to SFAS No.128, those convertible debentures are ignored in the computation of diluted EPS. All per share and per share information are adjusted retroactively to reflect stock splits and changes in par value. The reconciliation of the numerators and denominators of the basic and diluted EPS calculations was as follows: (IN THOUSANDS OF UNITED STATES DOLLARS, EXCEPT Three Months Ended June 30 Six Months Ended June 30 WEIGHTED SHARES AND PER SHARE AMOUNTS) 2007 2006 2007 2006 Numerator: Earnings/ (Loss) $ 244 $ 796 $ (419 ) $ 1,597 Denominator: Weighted-average shares used to compute basic EPS 11,703,376 11,001,522 11,742,942 10,918,372 Weighted-average shares used to compute diluted EPS 11,979,949 11,001,522 12,019,514 10,918,372 Basic earnings (loss) per common share: $ 0.02 $ 0.07 $ (0.04 ) $ 0.15 Diluted earnings (loss) per common share: $ 0.02 $ 0.07 $ (0.04 ) $ 0.15 4.OTHER CURRENT ASSETS Other current assets consist of the following at June 30, 2007(in thousands): June 30, 2007 December 31, 2006 Unaudited Restated Audited Restated Prepayment $ 600 $ 1,048 Utilities deposit 1,042 1,292 Receivable from Lion Zone Holdings Ltd 385 485 Prepaid expenses 224 408 Total $ 2,251 $ 3,233 5.GOODWILL AND BUSINESS ACQUISITIONS The changes in the carrying amount of goodwill for the following reporting periods are summarized below: Group 1. Group 2. Group 3. Outsourcing Telecom Value-Added Products (Gaming and Total (US$000s) Services Services Technology) Restated Balance as of December 31, 2006 $ 3,964 $ 461 $ 1,176 $ 5,601 Goodwill acquired during this quarter - - 657 657 Balance as of March 31, 2007 3,964 461 1,833 6,258 Goodwill acquired during the second quarter - Balance as of June 30, 2007 $ 3,964 $ 461 $ 1,833 $ 6,258 9 The Company acquired additional 31% interest in Take 1 Technology Ltd on January 5, 2007 and recorded additional goodwill amounting to $657,000. Prior to acquisition of additional interest, the Company owned 20% interest in Take 1 Technology Ltd (See note 13). 6.ACCRUED EXPENSES &
